PER CURIAM.
The plaintiff shipped goods by the defendant company, a-common carrier, from AVashington to New York. In some unexplained way a portion was lost. The plaintiff recovered judgment for $325 damages, besides costs. Defendant challenges the judgment upon the ground that the goods were received by the defendant for shipment under a special contract limiting the defendant’s liability to an agreed valuation of $50. AVe think the evidence is insufficient to show that the minds of the parties met and a contract fixing the valuation at $50 was actually made. The facts are quite different from the case of Bernstein v. Weir, 40 Misc. Rep. 635, 83 N. Y. Supp. 48, where the shipper himself filled out the blank receipt and the defendant’s employé signed it. The case at bar differs from the case of Hart v. Penn. R. R. Co., 112 U. S. 331, 5 Sup. Ct. 151, 28 L. Ed. 717, to which appellant directs particular attention. In that case the contract limiting the liability was clearly established. Woolsey v. L. I. R. R. Co., 106 App. Div. 228, 94 N. Y. Supp. 56, is an authority that supports the judgment. The appeal is without merit, and the judgment of the court below should be affirmed, with costs to the respondent. Judgment affirmed, with costs to the respondent.